Citation Nr: 0838774	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The veteran had active service from April 1949 to September 
1952.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in September 2008.  A 
transcript of that hearing has been associated with the 
claims file.  At this hearing, the veteran withdrew his claim 
for service connection for residuals of head trauma, and the 
claim is no longer in appellate status.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's bilateral hearing loss 
is related to military service.  

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Giving the veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005 and December 2005.  Complete 
notice was sent in March 2006, and the claim was subsequently 
readjudicated in a December 2006 Statement of the Case and a 
March 2007 Supplemental Statement of the Case.  

VA has obtained service medical records, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2007).

Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. §§1110 and 
1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 
159-60.

The veteran contends that he suffers hearing loss and 
tinnitus as a result of noise exposure in service.  He 
reports that his military occupation as a heavy equipment 
mechanic exposed him to noise from machinery and hand tools.  
His Form DD214 confirms that he worked as an apprentice heavy 
equipment operator in service.  At his September 2008 Board 
hearing, the veteran reported that he first began to 
experience tinnitus in service.  He stated that his hearing 
began to decline in the mid-1950s, and he was wearing hearing 
aids as early as 1958.  The veteran claims that his hearing 
was "gone completely" in 1960, and that subsequent 
operations at a VA medical facility improved his hearing 
significantly, although it has since declined again.  

The veteran's service medical records contain no evidence of 
hearing problems or ear injuries in service.  At his 
enlistment physical examination in April 1949, the veteran's 
hearing was found to be 15/15 for whispered and spoken voice, 
in both ears.  15/15 is normal.  Smith v. Derwinski, 2 Vet. 
App. 137 (1992).  Likewise, his hearing was 15/15 for 
whispered voice at his discharge physical examination.  

The claims file contains VA treatment records dated between 
December 1965 and March 1967, which show that the veteran was 
admitted on four occasions and underwent a stapedectomy on 
each ear.  In December 1965, it was noted that his hearing 
loss had begun 9 years earlier, but in February 1966, he was 
found to have had bilateral hearing loss for 10 to 15 years.  

The veteran underwent a VA audiologic evaluation in January 
2007.  He reported exposure to aircraft and construction 
noise in service and stated that he had worked as a mechanic 
for 40 years after service.  The veteran reported that he had 
undergone ear surgery, but the examiner noted that he was 
"unable to recall what type of ear surgery."  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
80
85
LEFT
45
60
75
85
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.  
Thus the evidence clearly shows that the veteran currently 
has hearing impairment in both ears.  

The examiner concluded that, while it is possible the 
veteran's hearing loss began in service, "the ratio of 
possibility is so difficult to determine that it would only 
be speculative."  She stated that, given the veteran's post-
service ear surgery, it is unlikely that the present hearing 
loss is a result of service.  The Board observes that, 
although the VA examiner stated that she reviewed the claims 
file, she appears not to have seen the VA treatment records 
from 1965 through 1967, which describe in detail the 
surgeries the veteran had and which show that he reported a 
long history of hearing loss.  Although the examiner's 
conclusion is unfavorable to the veteran's claim, the Board 
notes her statements that "it is not possible to delineate 
the etiology of the hearing loss" and "it is possible that 
the hearing loss was incurred in the service," which tend to 
support the veteran's claim.  

In light of the examiner's equivocal statements, as well as 
the 1965 to 1967 VA treatment records showing that the 
veteran reported hearing loss which began in service, the 
Board finds that there is an approximate balance of positive 
and negative evidence as to whether the veteran's bilateral 
hearing loss is related to military service.  Therefore, the 
benefit of the doubt is given to the claimant, and service 
connection for bilateral hearing loss is granted.  38 C.F.R. 
§ 3.102.
Tinnitus

The evidence of record does not indicate that the veteran 
reported tinnitus at any time during or after his active 
service, until he filed his claim in September 2005.  
Although he stated during his Board hearing that he had 
experienced ringing in his ears since service, there is no 
complaint of tinnitus in the VA treatment records from 1965 
through 1967.  The only medical report noting tinnitus is 
from his VA examination in January 2007, in which he informed 
the examiner that he had experienced tinnitus for 30 years.  
Based on the date of onset provided by the veteran, the 
examiner concluded that the condition was not likely incurred 
in service.  

While the veteran is competent to describe symptoms he has 
experienced, his accounts in this regard are inconsistent.  
In addition, there is no medical opinion linking the 
veteran's current tinnitus to military service.  The 
preponderance of the evidence is therefore against the 
veteran's claim, and service connection for tinnitus must be 
denied.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


